DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan Peddle on 03/11/2022.
The application has been amended as follows: (in bold and underlined)
1. A remote control device that is configured for use in a load control system for controlling an electrical load that is electrically connected to the load control system device, the remote control device comprising: an adapter that is configured to be attached to a first yoke of a first electrical device, the adapter defining first and second openings; a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to transmit a control signal for controlling the electrical load via the wireless communication circuit; a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and that is further configured to attach to the first yoke of the first electrical device or a second yoke of a second electrical device, wherein the attachment member comprises a yoke abutment surface that is spaced a first distance from a rear surface of the adapter when the attachment member is installed 

2. The remote control device of claim 1, wherein the attachment member comprises a bracket that defines a plate that is elongate between opposed ends and a pair of legs that extend perpendicular from the ends of the plate.

3. The remote control device of claim 1, wherein the adapter is further configured to be attached to the second yoke.

4. The remote control device of claim 1, wherein the adapter is configured to enable adjustment of the first and second yokes, respectively, toward and away from the wallbox.

5. The remote control device of claim 2, wherein the plate defines the yoke abutment surface.

6. The remote control device of claim 1, wherein the attachment member is a first attachment member, the remote control device further comprising a second attachment member that is configured to be installed in the adapter in the same opening and in the same orientation as the first attachment member.

7. The remote control device of claim 1, wherein when the control unit and the faceplate are attached to the adapter: a rear surface of the faceplate is spaced from a rear surface of the adapter that abuts a structural surface through a first distance; a front surface of the faceplate is spaced from rear surface of the faceplate through a second distance; and an outer surface of the control unit is spaced from the front surface of the faceplate through a third distance.

8. The remote control device of claim  7, wherein the first distance, the second distance, and the third distance are equal to each other.

9. The remote control device of claim 1, wherein when the faceplate is attached to the adapter, the faceplate is spaced from a surface of a structure to which the first electrical device is mounted.

10. The remote control device of claim 1, wherein the control unit is removably attachable to the adapter.

11. The remote control device of claim 1, wherein the control unit defines a recess that is configured to receive a portion of a toggle of the first electrical device when the control unit is attached to the adapter.

12. The remote control device of claim 1, wherein the user interface comprises a capacitive touch interface.
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach: 
a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to transmit a control signal for controlling the electrical load via the wireless communication circuit; a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and that is further configured to attach to the first yoke of the first electrical device or a second yoke of a second electrical device, wherein the attachment member comprises a yoke abutment surface that is spaced a first distance from a rear surface of the adapter when the attachment member is installed in the adapter in the first orientation, and that is spaced a second distance from the rear surface of the adapter when the attachment member is installed in the adapter in the second orientation, and wherein when the first electrical device is mounted in a multi-gang wallbox adjacent to the second electrical device, the first opening is configured to surround a bezel of the first electrical device and the second opening is configured to surround a portion of the second electrical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836